Third District Court of Appeal
                               State of Florida

                          Opinion filed May 19, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-403
                        Lower Tribunal No. 11-5566
                           ________________


                          Alejandro Cantero,
                                  Appellant,

                                     vs.

                        HSBC Bank USA, N.A.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Beatrice
Butchko, Judge.

      Pomeranz & Associates, P.A., and Mark L. Pomeranz (Hallandale), for
appellant.

     Liebler Gonzalez & Portuondo, and Mary J. Walter, for appellee.


Before LOGUE, GORDO and LOBREE, JJ.

     PER CURIAM.
      Affirmed.   See Stacknik v. U.S. Bank Nat’l Ass’n as Tr., MASTR

Adjustable Rate Mortgs. Tr. 2007-3 Mortg. Pass-Through Certificates, Series

2007-3, 283 So. 3d 981, 983–84 (Fla. 2d DCA 2019) (affirming final judgment

of foreclosure finding that evidence of the default notice, the mailing log and

customer service notes indicating that the default notice had been mailed

was sufficient to establish compliance with paragraph 22 of the mortgage);

CitiBank, N.A. for WAMU Series 2007-HE2 Tr. v. Manning, 221 So. 3d 677,

681–82 (Fla. 4th DCA 2017) (holding that evidence of the breach letter and

testimony that the letter “went out” by a witness with personal knowledge as

to the Bank’s regular business practice of mailing breach letters was

sufficient to raise a presumption that the breach letter was indeed mailed to

Borrower via first class mail in compliance with the mortgage’s notice

requirements).




                                      2